Citation Nr: 0948149	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-34 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from February 1952 until 
February 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado.

In October 2007 the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  He subsequently 
withdrew this request in November 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends to have suffered additional disability 
caused by VA surgery on his right hip.  Specifically, he 
states that as a result of a 1994 operation on his right hip 
he sustained nerve damage in the right leg, causing his right 
foot to drop.

Under pertinent law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the Veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death. Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2009).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the Veteran's 
or, in appropriate cases, the Veteran's representative's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).

In this case, a preliminary review of the record discloses a 
need for further development prior to final appellate review.  
In this regard, the Board observes that the operation report 
from the 1994 surgery is not associated with the record.  
Such report is a VA record and thus must be obtained.  
Moreover, the evidence of record does not contain a competent 
medical opinion discussing the likely etiology of the right 
leg disability.  Thus, upon receipt of this report, a VA 
examiner should offer an opinion as to whether any nerve 
damage did occur as a result of the surgery and if so, 
whether there was fault on the part of VA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should obtain the operative 
notes from the July 1994 right hip 
surgery.  If such records cannot be 
obtained this fact must be reflected in 
the claims file and communicated to the 
Veteran.

2. Following the above action, a VA 
examiner with appropriate expertise is 
asked to address questions related to 
possibility of neurological effects of the 
July 1994 surgery, as set forth in more 
detail below.  The claims folders must be 
made available to the examiner for review.  
The VA examiner should note the Veteran's 
history of disabilities both before and 
after the July 1994 surgery, and address 
disabilities documented in the record.

The examiner should further address the 
following: is it at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the Veteran has 
additional disability due to the July 1994 
right hip arthroplasty, which was not a 
reasonably expected or necessary 
consequence of that surgery.  In so doing, 
the examiner should consider the Veteran's 
physical condition before and after that 
surgery and treatment.  The examiner 
cannot consider as being due to that 
surgery or treatment any natural progress 
of disease or injury or any changes that 
were merely coincidental with that surgery 
or treatment.  Rather, a causal connection 
is required.  To be causally linked to the 
July 1994 surgery, any additional 
disability or increase in severity due to 
the VA surgery must have been the result 
of hospitalization, medical or surgical 
treatment, or examination, including 
appropriateness of treatment decisions and 
consequences of those decisions.

In addition, the examiner should specify 
whether any additional disability or 
increase in severity of disability due to 
the July 1994 procedure was the 
"necessary consequence" or was "a 
reasonably foreseeable and unavoidable 
potential outcome," or alternatively was 
a "not reasonably foreseeable potential 
outcome" of the medical or surgical 
treatment or examination properly 
administered.

"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered uncertain 
or unintended solely because it had not 
been determined, at the time of consent 
for the examination or medical or surgical 
treatment, whether the treatment would in 
fact be administered.

A "reasonably foreseeable and unavoidable 
potential outcome" of the procedure would 
be one which the surgeon might, for 
example, caution the patient about prior 
to the procedure, as a potential 
unavoidable risk or potential side effect 
of the procedure.

The examiner is advised to support 
opinions by clinical evidence.  The 
examiner should provide complete 
explanations for all his/her opinions.  If 
the examiner cannot answer any of these 
questions without resorting to medically 
unsupported speculation, the examiner 
should provide a complete, detailed 
explanation of his/her inability to do so.

3.  After completing the requested 
development, again review the record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given for them 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



